Case 1:21-cr-00040-RJJ ECF No. 3, PagelD.31 Filed 02/26/21 Page 1 of 2

FILED - GR
February 26, 2021 9:30 AM
CLERK OF COURT
U.S. DISTRICT COURT
UNITED STATES DISTRICT COURT WESTERN DISTRICT OF MICHIGAN.
WESTERN DISTRICT OF MICHIGAN BY.MW SCANNED BY: JU) / 2-26
SOUTHERN DIVISION
1:21-cr-43
UNITED STATES OF AMERICA, Robert J. Jonker
Chief U.S. District Judge
Plaintiff,
VS.
CHRISTOPHER ALLAN BODEN, a/k/a “Captain,” No. 1:21-cr-

LEESA BETH VOGT, a/k/a “Lis Bokt,”

a/k/a “Moose,” and

DANIEL REYNOLD DEJAGER,

a/k/a “Daniel Reynold,” a/k/a “Daniel Miester,”
a/k/a “Danichi,”

JEREMY TYLER SWINK, No. 1:21-cr-

Defendants.
/

 

NOTICE OF RELATED CASES
The United States of America, by and through Andrew Byerly Birge, United States
Attorney, and Justin M. Presant, Assistant United States Attorney, submits that, pursuant to
Western District of Michigan Local Criminal Rule 56.4(b)(iii), the above cases are related to
each other because the two cases are based upon a substantial common nucleus of facts, events,
or transactions. Swink is charged in an information alleging the same crime as Count 2 in the

indictment returned against the other three defendants.
Case 1:21-cr-00040-RJJ ECF No. 3, PagelD.32 Filed 02/26/21 Page 2 of 2

Respectfully submitted,

ANDREW BYERLY BIRGE
United States Attorney

Dated: February 25, 2021 /s/ Justin M. Presant
JUSTIN M. PRESANT
Assistant United States Attorney
P.O. Box 208
Grand Rapids, MI 49501
(616) 456-2404
justin. presant@usdoj.gov

 

ORDER

  
 

The Court finds that the above cases are ‘not related.

 

Magistrate Judge Ray Kent
